MEMORANDUM **
This is a petition for review of an appeal dismissed by the Board of Immigration Appeals (BIA).
*732Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The BIA did not abuse its discretion in finding petitioner ineligible for cancellation of removal on the grounds that he had failed to establish the necessary ten years physical presence where petitioner’s testimony established that he was absent from the United States for more than 90 days. See 8 U.S.C. § 1229b(d)(2) (stating that an applicant for cancellation of removal fails to maintain ten years continuous physical presence if he “has departed from the United States for any period in excess of 90 days.”); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850 (9th Cir.2004). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.